—Order unanimously reversed, on the law, with costs, and appellant’s motion for summary judgment granted, in accordance with the following memorandum: Special Term erroneously granted a declaratory judgment "in favor of the plaintiff and against the defendants declaring that plaintiff’s, nationwide mutual insurance company, limits of liability and coverage pursuant to its insurance agreement with the defendant, maria a. slaunwhite, is limited to that amount contained within the water skiing limitation in the amount of $10,000 and that such clause is valid and fully enforceable.” We find and declare that the provisions of the water skiing restrictions are not applicable. The language contained in the restriction is clear. It limits the amount of coverage during such time as the insured vessel is being used for water skiing and until such time as such operations have ceased and the persons or objects engaged in such sport have been safely taken on board. *986There is no dispute that defendant Karsay was not in the act of water skiing when the accident occurred and that the ski used by her had "been safely taken on board the vessel.” (Appeal from order of Supreme Court, Erie County, Cook, J.— declaratory judgment.) Present—Callahan, J. P., Denman, Green, Pine and Lawton, JJ.